In re Charles, Jimmy; — Defendant; applying for reconsideration of an Order of this Court dated March 18, 1994; Third Circuit, Court of Appeal, No. KW93-0885; Parish of St. Landry, Twenty-Seventh Judicial District Court, Div. “B”, No. 90K2330.
In light of the fact that we have recently granted the application in State v. Toucket, 93-KK-2839, an application raising a similar issue, we now grant relator’s application for reconsideration in this capital case. The trial court’s judgment denying relator’s request for an ex parte hearing on the need for funds for expert witnesses is vacated and set aside. The case may proceed if the district attorney stipulates to the holding of an ex parte hearing on relator’s need for funds for expert witnesses. In the alternative, if the district attorney will not stipulate to the holding of an ex parte hearing, he shall notify this Court of his decision by May 10, 1994, at which time the case shall be stayed until further orders of this Court. In all other respects, relator’s application for reconsideration is denied.
DENNIS, J., not on panel.